DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Title 
Applicant’s arguments, see Remarks, filed June 1st 2022, with respect to the title have been fully considered and are persuasive.  The objection of March 1st 2022 has been withdrawn. 
Prior art rejections of claims 1-11
Applicant's arguments filed June 1st 2022 have been fully considered but they are not persuasive. The applicant argues that Meineke cannot teach "the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position". Respectfully, the examiner disagrees. The claim as written allows for flexibility as to what can be considered the open and closed positions, which allows the latch to be considered removable when in the closed position. For instance a closed position could be a position where the cowl is open enough to remove the latch but not enough to be considered open (i.e fully open according to the interpretation of claim 1). 
Prior art rejections of claims 13-19
Applicant's arguments filed June 1st 2022 have been fully considered but they are not persuasive. The amendments do not overcome the Meineke reference (See rejections below).
Prior art rejections of claim 20
Applicant's arguments filed June 1st 2022 have been fully considered but they are not persuasive. The amendments do not overcome the Meineke reference (See rejections below).
Prior art rejections of claims 1 and 12
The applicant again argues that Meineke cannot teach "the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position". Respectfully, the examiner disagrees because the flexibility in the claim limitations regarding the open and closed positions allows for interpretations where this limitation is met.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Meineke et al. US 20060061108 A1 (hereinafter Meineke).
In regards to claim 1, Meineke teaches an assembly for an aircraft (title), comprising: a cowl (para 49) configured to move between an open position (fully open) and a closed position (A position other than fully open, para 53); and a latch assembly (fig 1) including a latch (11) and a housing (37), the latch pivotally mounted to the housing (via 27), and the housing connected to the cowl (abstract, para 49); the latch assembly configured such that the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (para 46-47, if it can be assembled it can be disassembled).  
In regards to claim 2, Meineke teaches the assembly of claim 1, wherein the latch assembly further includes a latch pin (27) that pivotally mounts the latch to the housing (Para 46-47, Fig 1B), and the latch pin is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (para 46-47, if it can be assembled it can be disassembled).  
In regards to claim 3, Meineke teaches the assembly of claim 2, wherein the housing includes a first sidewall and a second sidewall (See Reference image 1 below); the first sidewall is configured with a first slot (54); the latch is arranged between the first sidewall and the second sidewall; and the latch pin is seated in the first slot (See fig 2).  

    PNG
    media_image1.png
    574
    781
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 5, Meineke teaches the assembly of claim 3, wherein the first slot has a hook shape (See fig 1A).  
In regards to claim 6, Meineke teaches the assembly of claim 3, wherein the first slot has a slot centerline; a first portion of the slot centerline overlaps a second portion of the slot centerline (See reference image 2) and a portion of the first slot extending longitudinally along the first portion of the slot centerline towards the second portion of the slot centerline projects into the first sidewall (See reference images 1, 2, and 3).  

    PNG
    media_image2.png
    503
    422
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 7, Meineke teaches the assembly of claim 3, wherein the first slot has a slot centerline; a first portion of the slot centerline is angularly offset from a second portion of the slot centerline by an acute angle (See reference image 2) and a portion of the first slot extending longitudinally along the first portion of the slot centerline towards the second portion of the slot centerline projects into the first sidewall (See reference images 1, 2, and 3).  
In regards to claim 8, Meineke teaches the assembly of claim 3, wherein a first portion of the first slot overlaps a second portion of the first slot; the first portion of the first slot is separated from the second portion of the first slot by a projection (See reference image 3) and the first portion of the first slot projects into the first sidewall (See reference images 1, 2, and 3).

    PNG
    media_image3.png
    507
    422
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 9, Meineke teaches the assembly of claim 8, wherein a height of the projection is greater than one-quarter of a diameter of the latch pin (See reference image 3).  
In regards to claim 10, Meineke teaches the assembly of claim 3, wherein the first slot is an open ended slot (as the slot can be passed through on both ends).  
In regards to claim 11, Meineke teaches the assembly of claim 1, further comprising: a structure (para 3 of Background/summary the part the keeper is connected too); the latch assembly further including a keeper (para 3 of Background/summary) connected to the structure; the latch including a hook (13) configured to mate with the keeper to maintain the cowl in the closed position when the latch is in a closed position (para 3 of Background/summary).  
In regards to claim 13, Meineke teaches an assembly for an aircraft, comprising: a cowl (para 49); and a latch assembly (See fig 1) including a housing (37), a latch (11) and a latch pin (27 and 28); the housing connected to the cowl (abstract and para 49) and including a first sidewall (side with 47’) and a second sidewall (side with 47’), the first sidewall configured with a hooked first slot (54); the latch arranged between the first sidewall and the second sidewall (See fig 7); the latch pin pivotally mounting the latch to the housing, and the latch pin seated in the hooked first slot (Para 46-47, Fig 1B); and the hooked first slot including a slot centerline, a first portion and a second portion,  (See reference images 1,2, and 3) the first portion projecting into the first sidewall along the slot centerline towards the second portion, the second portion extending within the first sidewall along the slot centerline, and a projection formed by the first sidewall separating the first portion from the second portion (See reference images 1,2, and 3).
In regards to claim 14, Meineke teaches the assembly of claim 14, wherein the cowl is configured to move between an open position (fully open) and a closed position (a position other than fully open); and the latch pin is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (para 46-47, if it can be assembled it can be disassembled).  
In regards to claim 15, Meineke teaches the assembly of claim 13, wherein the second sidewall is configured with a hooked second slot (slot in 46’ however even though 46’ is considered like 46 in para 28 it may be possible the slot in 46’ may not be hooked, in such an instance a 103 rejection is provided); and the latch pin is further seated in the hooked second slot (See fig 10). 
In regards to claim 16, Meineke teaches the assembly of claim 13, a first portion of the slot centerline is angularly offset from a second portion of the slot centerline by an acute angle (See reference image 2) the first portion of the hooked first slot extends along the first portion of the slot centerline, and the second portion of the hooked first slot extends along the second portion of the slot centerline (See reference images 1, 2, and 3).  
In regards to claim 17, Meineke teaches the assembly of claim 13, wherein the first portion overlaps the second portion (See reference images 1,2, and 3).  
In regards to claim 18, Meineke teaches the assembly of claim 17, wherein a height of the projection is between one-quarter of a diameter of the latch pin and the diameter of the latch pin (See reference image 3).   
In regards to claim 19, Meineke teaches the assembly of claim 13, further comprising: a beam (12); the latch assembly further including a keeper (para 3 of background/summary) connected to the beam; the latch including a hook (13) configured to mate with the keeper to hold the cowl closed when the latch is in a closed position (para 3 of background/summary).  
In regards to claim 20, Meineke teaches a latch assembly (See fig 1), comprising: a housing (60) including a first sidewall (side with 46) and a second sidewall (with 46’ see fig 10), the first sidewall comprising a hooked first slot (62 as it is curved),  a straight portion of the hooked first slot projecting into the first sidewall longitudinally along a centerline of the hooked first slot to a curved portion of the hooked first slot (See reference images 1,2, and 3), and the second sidewall comprising a hooked second slot (slot inside 46’, however even though 46’ is considered like 46 in para 28 it may be possible the slot in 46’ may not be hooked, in such an instance a 103 rejection is provided); a latch (12) arranged between the first sidewall and the second sidewall (fig 5), the latch comprising a hook (13); a latch pin (27) pivotally and removably mounting the latch to the housing (if it can be attached it can be removed), the latch pin seated in the hooked first slot and the hooked second slot (fig 10) ; and a keeper (para 3 of background/summary), the hook configured to mate with the keeper when the latch is in a closed position (para 3 of background/summary).
*** Below is a separate interpretation of claim 3 for the purposes of claim 4 only
In regards to claim 3, Meineke teaches the assembly of claim 2, wherein the housing includes a first sidewall and a second sidewall (See Reference image 6); the first sidewall is configured with a first slot (54); the latch is arranged between the first sidewall and the second sidewall (at least a portion, see fig 2); and the latch pin is seated in the first slot (When assembling).  

    PNG
    media_image4.png
    535
    589
    media_image4.png
    Greyscale

Reference image 5


    PNG
    media_image5.png
    402
    508
    media_image5.png
    Greyscale

Reference image 6
In regards to claim 4, Meineke teaches the assembly of claim 3, wherein the second sidewall is configured with a second slot (See reference image 5); and the latch pin is seated in the second slot (See fig 2, when assembled). 
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Aten et al. US 20160280384 A1 (Hereinafter Aten).
In regards to claim 1, Aten teaches an assembly for an aircraft (See fig 1), comprising: a cowl (abstract, 344) configured to move between an open position (fully open) and a closed position (A position other than fully open); and a latch assembly (see fig 3) including a latch (310) and a housing (37), the latch pivotally mounted to the housing (via 574), and the housing connected to the cowl (See fig 3); the latch assembly configured such that the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (if it can be assembled it can be disassembled, see mountings in fig 5).
In regards to claim 12, Aten teaches the assembly of claim 1, further comprising a nacelle including the cowl (abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

*** Below are 103 rejections for the circumstance the 102 rejections for claims 15 and 20 is found insufficient 

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meineke in view of himself.
In regards to claim 15, Meineke teaches the assembly of claim 13, wherein the second sidewall is configured with a second slot (slot in 46’); and the latch pin is further seated in the second slot (See fig 10). 
However, Meineke is silent (at least in this interpretation) on if the second slot is hooked.
Meineke teaches that it is desirable for his invention to be easily mounted to preexisting aircraft housings, furthermore Meineke teaches that the pin snaps into the slot (See para 47).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided hooked slots on both sidewalls in order to easily mount the pin to the housing.
In regards to claim 20, Meineke teaches a latch assembly (See fig 1), comprising: a housing (60) including a first sidewall (side with 46) and a second sidewall (side with 46’), the first sidewall comprising a hooked first slot (62 as it is curved),  a straight portion of the hooked first slot projecting into the first sidewall longitudinally along a centerline of the hooked first slot to a curved portion of the hooked first slot (See reference images 1,2, and 3), and the second sidewall comprising a second slot (slot inside 46’); a latch (12) arranged between the first sidewall and the second sidewall (fig 5), the latch comprising a hook (13); a latch pin (27) pivotally and removably mounting the latch to the housing (if it can be attached it can be removed), the latch pin seated in the hooked first slot and the second slot (fig 10) ; and a keeper (para 3 of background/summary), the hook configured to mate with the keeper when the latch is in a closed position (para 3 of background/summary).
However, Meineke is silent (at least in this interpretation) on if the second slot is hooked.
Meineke teaches that it is desirable for his invention to be easily mounted to preexisting aircraft housings, furthermore Meineke teaches that the pin snaps into the slot (See para 47).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided hooked slots on both sidewalls in order to easily mount the pin to the housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675